UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7028


WILLIE WORLEY, JR.,

                Plaintiff – Appellant,

          v.

ALVIN KELLER, Secretary of Prisons; ROBERT LEWIS, Director
of Prisons; HATTIE B. PIMPONG, Chief Disciplinary Hearing
Officer; REGINALD E. MIGETTE, SR., Chairman of Inmate
Grievance Board,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03012-BO)


Submitted:   October 10, 2013             Decided:   November 6, 2013


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Worley, Jr., Appellant Pro Se.   Scott Bartley Goodson,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie Worley, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed       the    record     and     find     no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         Worley     v.    Keller,     No.    5:11-ct-03012-BO           (E.D.N.C.

June 21,    2013).        We    dispense    with    oral    argument    because      the

facts    and    legal    contentions       are    adequately     presented      in   the

materials      before    this    court     and    argument      would   not    aid   the

decisional process.

                                                                               AFFIRMED




                                            2